             Case 2:13-cr-00310-RSL Document 234 Filed 09/16/21 Page 1 of 1



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9
      UNITED STATES OF AMERICA,

10
                          Plaintiff,
                                                             NO. CR13-310RSL
11
                   vs.

12
      MUHAMMED ZBEIDA TILLISY,                               ORDER ON MOTION TO FILE VIA
                                                             ECF
13
                          Defendant.

14

15
            This matter comes before the Court on Defendant’s Motion for Permission to File via the
16
     Court’s Electronic Case Filing (ECF) System. (Dkt. No. 233.) Defendant seeks permission to file
17
     motions using the Court’s ECF System as an accommodation for his limited eyesight. To
18
     accommodate Defendant’s impairment, the Court finds good cause to permit Defendant to file
19
     materials in the above-captioned case using ECF. The Court therefore GRANTS the Motion.
20

21
           Dated this 16th day of September, 2021.
22

23

24
                                                     A
                                                     Robert S. Lasnik
                                                     United States District Judge
25

26

27

28
